Carroll, J.
The employee was injured December 22, 1913. On April 1,1915, the Industrial Accident Board affirmed an agreement of March 26, 1915, by which liability under the workmen’s compensation act was redeemed by the payment of $500. A motion was made to set aside the settlement on the ground that McCarthy was insane at the time of its execution. In July, 1916, after a hearing, the board found “that the applicant has not sustained the burden of proving that the mental or other condition of the employee was impaired.” No appeal was taken from this decision. The decision before us is under St. 1911, c. 751, Part III, § 16, as amended by St. 1912, c. 571, § 15. The employee contends that by reason of the accident the normal vision in both *446eyes is reduced to less than one tenth; that at the’ time of the approval of the lump sum agreement, no claim had been made that the vision was so reduced; that he is now entitled to a hearing before an arbitration committee and the agreement is not a bar to his recovering the specific compensation provided for in the statute for loss of sight.
The board decided that the approval of the agreement to redeem liability by the payment of a lump sum terminated all the compensation rights of the claimant, and refused his request. It was shown from the records of the hospital of November 5, 1915, that the employee’s vision in the right eye was five two hundredths and in.the left eye six two hundredths; but it did not appear from these records that the loss of vision resulted because of the injury of December 22, 1913.
In an ordinary case the liability under the workmen’s compensation act cannot be redeemed by a lump sum settlement. The Industrial Accident Board must be satisfied that the case is an unusual one before it can approve such a settlement. St. 1911, c. 751, Part II, § 22. St. 1914, c. 708, § 8. The workmen’s compensation act was intended to compensate employees during the period of incapacity for labor, and in case of death, to help their dependents by the payment of a weekly sum during a stated period. Its purpose was not to compensate by the payment of a lump sum unless the case, presented features which made it unusual; and this fact was to be found by the Industrial Accident Board. Weekly payments must have continued for six months and the agreement of settlement must be found to be for the best interests of the employee or his dependents. When these findings are once made the payment is in full settlement for all compensation, general and specific, under the act. Both parties are bound by it. The insurer cannot complain if the amount is thought to be too large, nor the employee, if too small.
Even if blindness developed after the six months’ period, and it was caused by the injury and was unknown at the time of the settlement, the employee is nevertheless bound by the terms of his agreement, which state: “Said payments are received in redemption of the liability for all weekly payments now or in the future due me . . . for all injuries received by me on or about the 22 day of December 1913.”
*447The decision in Cripps’s Case, 216 Mass. 586, is not in conflict with what is here decided. In that case the employee of one Cogan was injured by a car of the Boston Elevated Railway Company and released that company from all claims and demands. On his death it was held that this fact did not bar the dependent widow from her rights under the workmen’s compensation act against her husband’s employer.
The result is, in the case at bar, the Industrial Accident Board was right in deciding that its approval of the agreement terminated all the compensation rights of the employee.

Decree affirmed.